Citation Nr: 0125597	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

3.  Entitlement to an initial compensable evaluation for an 
adjustment disorder with anxious features.  

4.  Entitlement to an initial compensable evaluation for post 
traumatic headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that established service connection for tinnitus, an 
adjustment disorder with anxious features, and post traumatic 
headaches, and granted a 10 percent evaluation for service-
connected right ear hearing loss.  The veteran contends that 
each disability warrants a higher evaluation.  A hearing was 
held at the RO in September 1999. 


FINDINGS OF FACT

1.  The veteran's right ear hearing loss is currently 
manifested by, at worst, an average puretone decibel loss of 
91 with a 0 percent discrimination ability; an average 
puretone decibel loss in the left ear of 24 with 90 percent 
discrimination has also been currently demonstrated.  The 
veteran has level XI hearing in the right ear.

2.  The veteran's tinnitus is constant.

3.  The veteran's adjustment disorder with anxious features 
is manifested by some avoidance of social situations, but is 
otherwise asymptomatic.

4.  The veteran's service-connected post traumatic headaches, 
are manifested by headaches that occur at least once every 
two months, mildly impair him functionally, but are not 
prostrating.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right ear hearing loss have not been met or approximated.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.85, 4.86 
(2001).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met or approximated.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2001); 38 C.F.R. § 4.87, Diagnostic Code 6260 (1998); 
38 C.F.R. §§  4.87, Diagnostic Code 6260; 4.124a, Diagnostic 
Codes 8045, 8046 (1971).

3.  The criteria for a compensable evaluation for an 
adjustment disorder with anxious features have not been met 
or approximated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2001).  

4.  The criteria for an evaluation of 10 percent, but no 
higher, for the veteran's service connected post traumatic 
headaches are met, from the beginning of the appeal period.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction and Factual Background

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and his representative 
were provided with a copy of the appealed May 1999 rating 
action, and were also provided a Statement of the Case in 
June 1999, and a Supplemental Statement of the Case in 
September 1999.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
the claims.   

Therefore, the appellant has been advised of the evidence 
necessary to substantiate his claim, and the liberalizing 
law, while not specifically cited, has essentially been 
considered.  The Board also notes that the veteran filed this 
claim in October 1998, and was provided with three relevant 
VA medical examinations in February 1999.  The evidence of 
record is sufficiently contemporaneous with the veteran's 
claim on appeal to determine the degree of impairment 
associated with the veteran's service-connected disabilities.  
See VAOPGCPREC 11-95.  The Board also notes than in an 
informal hearing presentation dated in October 2001, the 
veteran's representative agrees that the evidence of record 
has been sufficiently developed to warrant adjudication at 
this point.  

Turning to the evidence of record, the Board notes that the 
report of an October 1971 VA examination reflects that the 
veteran complained of, among other things, ringing in his 
ears.  He made similar complaints in a February 1972 notice 
of disagreement and May 1972 substantive appeal.  In a July 
1972 decision, the Board referred a claim of service 
connection for tinnitus to the RO.  

In a November 1971 RO decision, service connection was 
established for right ear hearing loss.  The RO decision was 
based on a review of the veteran's service medical records 
which revealed that he sustained a head injury in November 
1970 and that the injury caused sensorineural hearing loss on 
the right side.  Further, the RO noted that a separation 
examination showed a diagnosis of second degree right ear 
hearing loss.  A noncompensable evaluation was assigned based 
on the results of a contemporaneous VA examination.  

In October 1998, the veteran filed the claim currently on 
appeal.  On private audiological evaluation in March 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
65
80
85
LEFT
10
10
10
30
30

A VA compensation or pension examination was accomplished in 
February 1999, the report of which is of record.  During the 
examination, the veteran related that since the head injury 
in November 1970, he has had headaches in the right parietal 
temporal area that occur several times per week.  He 
indicated that they could last for several hours or the rest 
of the day, but that on occasion he goes several weeks 
without a headache.  Currently, the veteran characterized the 
headaches as severe and noted that he could not "live with 
it."  He further related that he did not have to lie down or 
miss work due to the headaches, and that medication helps a 
little. 

Neurologic examination revealed that the veteran's mental 
status was normal and that cranial nerves and visual fields 
were full.  Extraocular movements were intact, and pupils 
were round, equal, and reactive to light.  Funduscopic 
examination was normal, as was face movement and sensation.  
Motor power, tone, bulk, gait and sensory examination were 
all normal.  As a result of this examination, the veteran was 
diagnosed with post traumatic headaches.  

A VA psychiatric examination was also accomplished in 
February 1999, the report of which reflects that the veteran 
has worked as a truck driver for over twenty years and notes 
his history of sustaining the head injury in November 1970.  
During the examination, the veteran related that he has had 
no choice but to accept what happened to him in November 
1970, and that he does his best to deal with his physical 
problems.  He noted that at times his problems cause him 
anxiety, as he is unable to hear people when there is 
background noise and that as such, he has avoided social 
gatherings.  The examiner opined that these feelings might 
represent a mild anxiety component.  The veteran denied ever 
being suicidal or homicidal.  

On mental status examination, it was noted that the veteran 
made good eye contact, was casually dressed, and was 
adequately groomed.  Further, he was cooperative, attentive, 
alert, and oriented to person, place, and time.  He showed no 
obvious psychomotor retardation or agitation and his speech 
was spontaneous and of adequate volume.  The veteran's affect 
was largely euthymic and his thought content centered on 
admitting that he probably did not realize how much his 
injury was going to affect his life at the time it occurred.  
The veteran's thought processes were coherent, he showed no 
delusional features, and he did not appear to be responding 
to any internal stimuli such as auditory hallucinations.  He 
appeared to have average intellectual endowment, good insight 
into his overall condition, and good judgment.  

As a result of this examination, the veteran was diagnosed 
with an adjustment disorder with anxious features, 
provisionally characterized as mild, the results of head 
trauma, in terms of shyness that has kept him from social 
gatherings due to difficulty he has hearing others and the 
embarrassment that follows.  The report indicated that 
ongoing stressors consisted of having to deal with limited 
hearing in one ear and having to accommodate his occupational 
and social life as a result.  A Global Assessment of 
Functioning Scale (GAF Scale) of 70 was indicated.  

A VA audio examination was also accomplished in February 
1999.  During the examination, the veteran complained of 
unilateral constant tinnitus, described as a high pitched 
hissing noise.  He noted that the intensity of the tinnitus 
tended to vary, and characterized the severity as moderate.  

On authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
95
90
105
105
LEFT
15
15
15
35
30

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 90 in the left ear.

Otoscopic examination revealed that both tympanic membranes 
were visible and unremarkable, and impedance audiometry 
indicated normal middle ear function bilaterally with 
acoustic reflexes absent at all frequencies tested in the 
right ear and present in the left ear.  The examiner noted 
that test results showed profound sensorineural hearing loss 
in the right ear and mild loss in the left ear.  

In the currently appealed May 1999 decision, the RO 
established service-connection for tinnitus, an adjustment 
disorder with anxious features, and post traumatic headaches, 
effective from October 1998; and increased the evaluation 
assigned for right ear hearing loss to 10 percent.  In a 
decision later that month, the effective date assigned for 
the grant of service connection for tinnitus (and 10 percent 
rating for same) was changed to August 1971.

During the September 1999 RO hearing, the veteran testified 
that his tinnitus was annoying and that at times he has 
difficulty sleeping due to this disorder and his headaches.  
He indicated that he tends to get headaches every few days, 
but that he may go a couple of weeks without a headache.  The 
veteran noted that while he does not miss work due to his 
headaches (or, for that matter, other disabilities), at times 
he has to take "time out" and sit down during their onset.  

The veteran further testified that he does not really 
socialize with others in that he tries to avoid groups due to 
embarrassment over his lack of hearing.  He related that he 
experiences stress related to his hearing disorder on a daily 
basis, but that he does not take medication for his anxiety.  

The veteran testified that he has three children, two living 
at home, and that he gets along with them.  He noted that his 
family understands his disability situation, and that he is 
comfortable with them, and again indicated that he has worked 
as a truck driver for over twenty years.


Analysis

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).

Regarding the latter three issues (i.e. tinnitus, the 
adjustment disorder, and headaches), the Board notes that the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has observed that there is a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged 
rating."  Fenderson v. West, 12 Vet. App. 119 (1999).


a.  Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 10 percent disabling.

The veteran and his representative contend, in substance, 
that a higher evaluation is warranted for the veteran's 
service-connected right ear hearing loss.  Initially, it is 
noted that effective on June 10, 1999, the rating criteria 
for evaluating hearing loss were updated.  64 Fed. Reg. 25208 
(May 11, 1999).  According to the Court, where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

A review of the changes made to the criteria at 38 C.F.R. 
§ 4.85, and specifically Tables VI, VIA, and VII, reveals 
that the revisions did not make any changes to the numeric 
designations assigned certain levels of puretone threshold or 
speech discrimination.  Thus, there is no change in the 
mechanical application of the appropriate charts to the noted 
auditory acuity.  However, there were substantive changes 
made to regulations at 38 C.F.R. § 4.86 regarding exceptional 
patterns of hearing impairment.  The criteria at 38 C.F.R. 
§ 4.86 effective prior to June 10, 1999, discussed the use of 
hearing aids in conducting audiometric examinations and 
evidence used in the award of service connection for hearing 
loss.  It is pertinent that there is no indication, nor has 
it been alleged, that language difficulties or inconsistent 
speech audiometry scores make the use of both puretone 
average and speech discrimination inappropriate and would 
require evaluation under Table VIa. See 38 C.F.R. § 4.85(c) 
(effective prior to June 10, 1999).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from service- connected bilateral 
defective hearing, the revised rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85 and Part 4, Codes 6100 
to 6110 (effective prior to and on and after June 10, 1999).

Taking into account all the evidence, the Board finds that 
the veteran's right ear hearing loss is properly rated as 10 
percent disabling.  The results of the February 1999 
examination indicate that the veteran had an average pure 
tone threshold in the right ear of 99 decibels with speech 
recognition of 0 percent, and an average of 24 decibels with 
speech recognition of 90 percent in the left ear (the Board 
notes that these results were worse than those on private 
examination of March 1998).  Evaluating these test scores 
based on Table VI found at 38 C.F.R. § 4.85, the veteran's 
right ear hearing acuity is at Level XI and his left ear is 
at Level II (the Board notes that as the veteran's left ear 
hearing loss is not service connected, nor is he totally deaf 
in that ear, 38 C.F.R. § 4.85(f), provides that it will be 
assigned a designation for hearing impairment of I; 
regardless, even if service-connected, left ear hearing 
acuity, at Level II, still would only warrant a 10 percent 
evaluation for hearing loss).  In any event, this level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. 
§ 4.85, is not entitled to more than a 10 percent evaluation.

The regulations at 38 C.F.R. § 4.86, effective on June 10, 
1999, require the use of Table VIa when specific audiometry 
and speech discrimination scores are noted on examination.  A 
review of the audiometric evaluation discussed above reflect 
the requisite scores required under the new regulations at 
38 C.F.R. § 4.86.  However, using this Table to evaluate 
these test scores actually shows the veteran's right ear 
hearing acuity is at Level X (i.e. better than under Table 
VII).  

It is pertinent to note that the assignment of disability 
ratings for hearing impairment is derived by mechanical 
application of the rating schedule to the numeric 
designations assigned after the audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and, therefore, an 
increased evaluation for right ear hearing loss is not 
warranted.


b.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

The veteran and his representative contend, in substance, 
that a higher initial evaluation is warranted for tinnitus.  
The veteran's service connected tinnitus is currently rated 
at 10 percent disabling under 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2001), which contemplates recurrent tinnitus.  It 
is pointed out that this rating reflects the highest 
schedular award currently available for tinnitus, and has 
been the highest available since the effective date of the 
award in this matter, or 1971.

In this regard, it is noted that effective on June 10, 1999, 
the rating criteria for evaluating tinnitus were also 
updated.  Prior to that date, a 10 percent evaluation for 
tinnitus - again, the highest available - was warranted where 
persistent tinnitus was the symptom of a head injury, 
concussion, or acoustic trauma.  See 38 C.F.R. 4.87a, 
Diagnostic Code 6260 (1998).  Prior to April 1976, tinnitus 
was evaluated under Diagnostic Code 6260, which referred to 
38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 8046.  Both of 
these codes provided that no more than a 10 percent 
evaluation was warranted for tinnitus as a subjective 
manifestation of a brain trauma.  See 38 C.F.R. §§ 4.87a, 
Diagnostic Code 6260; 4.124a, Diagnostic Codes 8045, 8046 
(1971).  

Taking into account all of the evidence of record, the Board 
finds that an evaluation higher than 10 percent is not 
warranted for the veteran's service connected tinnitus.  
Again, a 10 percent evaluation is and has been the highest 
schedular evaluation available for this disorder, and there 
is no showing that the veteran's tinnitus reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  The Board does not doubt that the veteran's tinnitus 
is annoying and causes stress, however, it has not been 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards. In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged ratings," as addressed by the Court in Fenderson, 
would be in order.  However, as the 10 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for tinnitus, and as 
this evaluation has been effective since that time, there is 
no basis for staged ratings with respect to this claim.



c.  Entitlement to an initial compensable evaluation for an 
adjustment disorder with anxious features.

The veteran and his representative contend, in substance, 
that an initial compensable evaluation is warranted for 
service-connected adjustment disorder with anxious features.  

The Board notes that currently the veteran's service 
connected adjustment disorder with anxious features rated as 
noncompensable under 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2001).  This rating criteria provides that generalized 
anxiety disorders are to be assigned a 0 percent rating when 
the condition has been formally diagnosed, but symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent evaluation is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

Taking into account all of the evidence of record, the Board 
finds that a compensable evaluation is not warranted for the 
veteran's service connected adjustment disorder with anxious 
features.  The evidence reflects that this disorder is 
manifested by some avoidance of social situations.  Clearly, 
it has had little, if any, effect on his employment or family 
life.  His mental status was normal on neurologic 
examination, and this disorder was otherwise asymptomatic on 
psychiatric examination of February 1999.  Further, there is 
no indication that the veteran requires medication to treat 
the disorder.  In fact, the veteran has denied using 
medication for his disorder.  

The manifestations of the veteran's adjustment disorder with 
anxious features are consistent with the 0 percent evaluation 
contemplated under Diagnostic Code 9400, and they do not meet 
the criteria necessary for a 10 percent evaluation.  That is, 
it has not been demonstrated that the disorder is manifested 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

The Board does note that in the October 2001 informal hearing 
presentation, the veteran's representative argues that the 
GAF Score of 70 indicated on VA examination in February 1999 
warrants a 10 percent evaluation.  The Board notes, however, 
that this score is just one piece of information to be 
examined, and the Board is obligated to review all pertinent 
evidence and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  Here, the evidence does not demonstrate that a 10 
percent evaluation is warranted, for reasons discussed above.  

In any event, it is pointed out that according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), is 
indicative of some mild symptoms (e.g. depressed mood and 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  The criteria 
for a 0 percent evaluation under Diagnostic Code 9400 
certainly fit into this description.  

The Board has reviewed the entire record and finds that the 
veteran's adjustment disorder with anxious features has been 
no more disabling than 0 percent since the veteran filed his 
claim for service connection, which is the beginning of the 
appeal period.  Thus, the Board has concluded that a staged 
rating is not warranted. Fenderson, supra.


d.  Entitlement to an initial compensable evaluation for post 
traumatic headaches.

The veteran and his representative contend, in substance, 
that an initial compensable evaluation is warranted for 
service-connected post traumatic headaches. 

The Board notes that the veteran's service connected post 
traumatic headaches have been rated as noncompensable since 
October 1998, the effective date of service connection for 
the disorder.  This disorder is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2001) (migraine headaches) by 
analogy.  See 38 C.F.R. § 4.20 (2001).  A 10 percent 
evaluation is warranted under this code for headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months; and a 30 percent rating 
is warranted for headaches with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months. 

Taking into account the medical evidence set out above, and 
resolving all doubt in favor of the veteran, the Board finds 
that a 10 percent disability evaluation is warranted for the 
veteran's service-connected post traumatic headaches.  

The Board finds that the veteran's complaints and testimony 
support a belief that he incurs headaches fairly frequently, 
however, they have clearly not been shown to be prostrating.  
Nevertheless, they appear to impair him functionally, albeit 
mildly, to the extent that the Board feels - again, in 
resolving all doubt in the veteran's favor - that a 10 
percent evaluation is warranted.  

The Board notes that consideration was given to a 30 percent 
disability evaluation under Diagnostic Code 8100 (2001), 
however, the evidence does not demonstrate that the veteran's 
headaches are manifested by characteristic prostrating 
attacks occurring on an average once a month over the last 
several months, as would be necessary for such a rating under 
that code.  

The Board has reviewed the entire record and finds that a 10 
percent evaluation under Diagnostic Code 8100 reflects the 
most disabling the post traumatic headaches, have been since 
the veteran filed his claim for service connection, which is 
the beginning of the appeal period.  Thus, the Board has 
concluded that a staged rating is not warranted. Fenderson, 
supra.


ORDER

An increased evaluation for right ear hearing loss is denied.

An increased initial evaluation for tinnitus is denied.

An increased initial evaluation for an adjustment disorder 
with anxious features is denied.

Entitlement to a 10 percent evaluation for post traumatic 
headaches is granted, subject to the regulations governing 
payment of monetary benefits.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

